HAWKINS, Justice, for the Court:
James Curtis Taylor appeals from his conviction of the crime of rape in the Circuit Court of the Second Judicial District of Bolivar County and sentence to 35 years. We affirm.
On the sufficiency of the evidence, Taylor claimed to have been elsewhere. There was ample evidence to prove a rape, and Taylor’s guilt.
The other two assignments of error, namely: admission of testimony of a State Crime Laboratory employee as an expert, and refusal to permit the jury to inspect Taylor’s automobile, are likewise without merit.
Finding no error, we affirm.
AFFIRMED.
WALKER and ROY NOBLE LEE, P.JJ., and BOWLING, DAN M. LEE, PRATHER, •ROBERTSON and SULLIVAN, JJ., concur.
PATTERSON, C.J., not participating.